Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on April 16, 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (JP 2018-030105; Applicants’ submitted art).
An English translation of Izumi accompanies this Office Action and is referred to below.
Regarding claim 1, Izumi teaches a porous ceramic structure comprising a ceramic material (e.g., cordierite), cerium dioxide particles, and iron oxide particles, wherein the cerium dioxide particles have iron oxide on the surfaces thereof and/or inside the pores of the porous ceramic structure.   Izumi further teaches that at least a part of the cerium dioxide particles are “exposed to the pore surfaces”, and that the exposed cerium dioxide has iron oxide particles attached thereto.  See pages 2 and 3 of Izumi, as well as Figures 2A, 2B, and 3. 
Further regarding claim 1, Izumi teaches that the content of the cerium dioxide present in the aforementioned porous ceramic structure ranges from 0.1 mass % to 5.0 mass %, and the content of the iron oxide particles ranges from 0.02 % by mass to 0.6 % by mass.  See page 4 of Izumi.
From these respective mass percentage ranges, the skilled artisan can determine a ratio of “a sum of the iron content in terms of Fe2O3…to the cerium content in terms of CeO2” that falls within the range of “higher than or equal to 0.8 and lower than or equal to 9.5”:
0.1 mass % to 5.0 mass % cerium dioxide (Ce)
0.02 % by mass to 0.6 % by mass iron oxide (Fe)
0.02/0.1 = 0.2		0.02/5 = 0.004
0.6/0.1 = 6			0.6/5 = 0.12
The ratio of Fe to Ce of 0.6 to 0.1 is thus considered to read on the limitations of claim 1 regarding the ratio of “a sum of the iron content in terms of Fe2O3…to the cerium content in terms of CeO2” that falls within the range of “higher than or equal to 0.8 and lower than or equal to 9.5”.
Regarding claim 7, Izumi teaches that the aforementioned porous ceramic structure “is used as a catalyst body for NO.sub.2 purification treatment or the like”, and can also aid in promoting “the combustion of the soot collected by the exhaust gas purification treatment”.  See page 5 of Izumi.
It is considered that because Izumi teaches a porous ceramic structure structurally reading upon that instantly claimed, the skilled artisan would have been motivated to reasonably expect said structure to effectively and successfully be employed in a diesel particulate filter that collects particulate matter in an exhaust gas emitted from a diesel engine, absent the showing of convincing evidence to the contrary.  
Additionally, the claim limitation “for use in a diesel particulate filter…”, as recited in claim 7, is considered a statement of intended use.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 8, Izumi teaches the preparation of the aforementioned porous ceramic structure, wherein a clay aggregate of a honeycomb structure comprising the aforementioned components are dry mixed using a kneader, followed by adding water thereto, and continuing kneading to obtain a clay.  The clay is molded to form a honeycomb, which is then dried and fired.  See pages 5 and 6 of Izumi, as well as Table 1 and Examples 1-5.  Although this excerpt does not depict cordierite as a component, Izumi, on page 3, discloses the feasibility in cordierite as an exemplary ceramic material; therefore, the skilled artisan would be motivated to perform preparation here with cordierite, as an obvious design choice.
Although Izumi does not explicitly teach or suggest the presence of “ZnO serving as an aid”, as recited in claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to omit ZnO from the process disclosed therein, as the process disclosed in Izumi does not appear to require an  “aid”.  Further, it has been held that that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Izumi does not explicitly teach or suggest the limitations of Applicants’ claims regarding the presence of a "protrusion contiguous with said fixedly attached portion and protruding into said pore", as recited in Applicants’ claim 1.  However, because Izumi teaches a porous ceramic structure structurally reading upon that instantly claimed, the skilled artisan would have been motivated to reasonably expect the porous ceramic structure taught by Izumi to exhibit such a protrusion, absent the showing of convincing evidence to the contrary. 
Additionally, it is considered that although Izumi does not disclose the presence of either cobalt or manganese in the aforementioned porous ceramic structure, it is noted that Applicants’ claims in their present form recite these components in conditional manner, e.g., “when said porous ceramic structure contains cobalt…” (emphasis added); therefore, the teachings of Izumi are considered to read upon Applicants’ claims in their present form.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of these claims.  For example, Izumi teaches, as stated above, a mass percentage of iron oxides that is outside the mass percentage range recited in claim 2.  Further, this reference does not teach or suggest the limitations of Applicants’ claim 3, as the metal oxide particles disclosed in this reference are not of a spinel structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Exemplary prior art includes Miyoshi et al. (JP 2009-285620), which teaches exhaust gas purification catalyst including a catalyst layer formed on a support, wherein the catalyst layer contains Ce-containing oxide particles, a NOx trap material, and a catalytic metal.  The catalyst layer further includes iron oxide particles dispersed therein and in contact with the Ce-containing oxide particles, wherein the iron oxide particles serve as a binder (paragraph [0014] therein).    Figure 1 of Miyoshi et al. depicts an embodiment wherein iron oxide particles are present within the pores of the support.
Miyoshi et al. do not teach or suggest the features of Applicants' claims with respect to the mass percentages of the iron oxide particles, or of the cerium oxide particles, as recited therein.  See paragraph [0023] of Miyoshi et al. which teaches, a binder content of from 5-20 mass % of the entire catalyst layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 26, 2022